DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 08/03/2020 has been entered.  Claims 1-15 have been canceled, and claims 16-30 have been added.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms "substantially” recited in claims 18, 22, 25, and 30, “first member” and “second member” recited in claims 16-18, 24, 29 and 30, and “coupling type” in claim 

Claim 20, line 2 recites the limitation "hole" and claim 22, line 2 recites the limitation “connecting zone”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24, lines 1-2 recites the limitation “the bayonet coupling”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 



Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0143452 A1-Che et al.
Claim 16: “A device for freezing adipose tissue, comprising a first member and a second member mutually coupleable so as to obtain at least one closed configuration of cryopreservation of adipose tissue,”:  Che et al. discloses the present invention relates generally to specimen containers and, more particularly, to cryogenic vials for storing biological specimens (Para. [0001], lines 1-3).  Further, Che et al. discloses a first member (cap assembly 24, Para. [0018], line 6, Fig. 2) and a second member (container 22, Para. [0018], line 6, Fig. 1); Che et al. discloses the first member (cap assembly 24) is configured to be secured to the container 22 (second member, Para. [0018], lines 6-7), which can therefore be configured to be mutually coupled so as to obtain at least one closed configuration of cryopreservation of adipose tissue.
“said first member comprising at least one manual grip portion and at least one support portion to which the adipose tissue adheres,”:  Che et al. discloses the first member (cap assembly 24) comprises at least one manual grip and support portion (pipette 70), which is configured to receive and store samples (Para. [0023], lines 1-2, Fig. 2). 
“said second member comprising at least one housing in which at least said support portion of said first member can be inserted,”:  Che et al. discloses said second member (container 22) comprises at least one 

    PNG
    media_image1.png
    535
    524
    media_image1.png
    Greyscale

“said second member comprises at least one safety valve, suitable for activating in case that the difference between the outside pressure and the pressure inside said housing exceeds a predetermined value,”:  Che et al. discloses at least one safety valve (valve 46, Para. [0021], line 2, Fig. 2); further, Che et al. discloses the valve 46 is configured to blowout when the vial 20 is being thawed if the pressure inside the vial is greater than a predetermined pressure, the predetermined pressure being the highest pressure where no damage will occur to the sample or the vial (Para. [0021], lines 2-6).
“wherein said safety valve comprises at least one separable portion of said second member, adapted to be detached, partially or completely, from the body of said second member in the case in which the difference in pressure between the inside and the outside exceeds a predetermined 
“wherein said second member comprises retention means of said separable portion, once it has detached, and in that the detachment of said separable portion determines the creation of an opening in said second member, between said opening and said separable portion, retained by said retention means, a gap being defined for letting out the gases contained inside said housing.”:  Che et al. discloses at the bottom portion of the container is an opening 44 for receiving a valve 46; the valve 46 is configured to blowout when the vial 20 is being thawed if the pressure inside the vial is greater than a predetermined pressure, the predetermined pressure being the highest pressure where no damage will occur to the sample or the vial; the blowout allows the vapor to escape the vial at a greater rate than allowed for by openings 40 and 42 alone (Para. [0021], lines 1-8); further illustrated below in annotated Fig. 2.  Further, 

    PNG
    media_image2.png
    535
    524
    media_image2.png
    Greyscale


Claim 20: “wherein said retention means are suitable for creating an undercut between said separable portion and said hole, so as to prevent separation between the two parts.”:  Che et al. discloses at the bottom portion of the container is an opening 44 for receiving a valve 46; the valve 46 is configured to blowout when the vial 20 is being thawed if the pressure inside the vial is greater than a predetermined pressure, the predetermined pressure being the highest pressure where no damage will occur to the sample or the vial; the blowout allows the vapor to escape the vial at a greater rate than allowed for by openings 40 and 42 alone (Para. [0021], lines 1-8); thus preventing separation between the two parts.
Therefore, the prior art reference of Che et al. meet the limitations of claims 16 and 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. as applied to claim 1 above, and further in view of US 2015/0048085A1-Brown et al.
Regarding claim 17, Che et al. teaches the invention discussed above in claim 16.  Further, Che et al. teaches a second member (container 22) comprising a retentions means with a separable portion discussed above.  However, Che et al. does not explicitly teach a notch in the second member. 
For claim 17, Brown et al. teaches an invention relating to cryopreservation vessels or containers (Para. [0004], lines 1-2) and a notch or recess in the bottom rim of the disclosed individual cryovial (Para. [0089], line 15), which reads on the instant claim limitation of a notch in the second member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a notch or recess in the second member of the cryovial as taught by Brown et al., because Brown et al. teaches the notch or recess permits a human operator or a robot to accomplish single-handed opening or closing of the cap when the vial is used in conjunction with a rack or article holster having a detention feature (Para. [0089], lines 15-19).

claim 18, Che et al. teaches the invention discussed above in claim 17.  Che et al. does not teach a notch is circular, or substantially circular, and is made in the base of said member.
For claim 18, Brown et al. teaches an invention relating to cryopreservation vessels or containers (Para. [0004], lines 1-2) and a notch or recess in the bottom rim of the disclosed individual cryovial (Para. [0089], line 15), and Brown et al. teaches a recessed volume that conforms to the volume of at least a portion of the base of the articles frame at the second end (Para. [0037], lines 5-7), therefore, the notch is capable of forming a shape as set by the base, which reads on the instant claim limitation of a notch is circular, or substantially circular, and is made in the base of said member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a notch is circular, or substantially circular, and is made in the base of said member as taught by Brown et al., because Brown et al. teaches the holster can have a detent feature to engage the article's frame to restrict rotational freedom of the article's frame (Para. [0037], lines 7-9).

Regarding claim 19, Che et al. teaches the invention discussed above in claim 16.  Che et al. does not teach a notch has as triangular section.
For claim 18, Brown et al. teaches an invention relating to cryopreservation vessels or containers (Para. [0004], lines 1-2) and a notch or recess in the bottom rim of the disclosed individual cryovial (Para. [0089], line 15), and Brown et al. teaches a recessed volume that conforms to the volume of at least a portion of the base of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a notch having a triangular section as taught by Brown et al., because Brown et al. teaches the holster can have a detent feature to engage the article's frame to restrict rotational freedom of the article's frame (Para. [0037], lines 7-9).  


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. as applied to claim 1 above, and further in view of US 2004/0214316 A1-O’Connell.
Regarding claim 21, Che et al. teaches the invention discussed above in claim 20.  Further, Che et al. discusses a retention means and a separable portion of the housing also discussed above.  However, Che et al. does not explicitly teach an appendix, shaped so as to abut against the inner surface of the housing.
For claim 21, O’Connell teaches a kit for cell sampling (Para. [0002], line 1) and O’Connell teaches media plug 50 positioned within the housing of a collection tube 20, where an appendix of the media plug 50 abuts the edge of the diameter region 23 (Para. [0031], lines 3-5, Fig. 2B), further, annotated Fig. 2B below illustrated at least one appendix, which reads on the instant claim limitation of an appendix, shaped so as to abut against the inner surface of the housing.

    PNG
    media_image3.png
    598
    207
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include at least one appendix, shaped to as to abut against the inner surface of the housing as taught by O’Connell, because O’Connell teaches the media plug 50 is performed to fit the shape of the tube (Para. [0017], line 3) and O’Connell teaches the plug 50 is positioned half-way down the tube, this minimizing the risk of contamination upon opening the tube (Para. [0019], lines 15-17).

Regarding claim 22, Che et al. teaches the invention discussed above in claim 21.  However, Che et al. does not explicitly teach an appendix having a divergent shape.  
For claim 22, O’Connell teaches a kit for cell sampling (Para. [0002], line 1) and O’Connell teaches media plug 50 positioned within the housing of a collection tube 20, where an appendix of the media plug 50 is a divergent shape and positioned toward the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include teach an appendix having a divergent shape as taught by O’Connell, because O’Connell teaches the media plug may be of any suitable shape and composition (Para. [0032], line 2) and the media plug 50 is performed to fit the shape of the tube (Para. [0017], line 3) and O’Connell teaches the plug 50 is positioned half-way down the tube, this minimizing the risk of contamination upon opening the tube (Para. [0019], lines 15-17).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. and US 2004/0214316 A1-O’Connell, and in further view of US 6,383,453 B1- Banauch et al.
Regarding claim 23, modified Che et al. teaches the invention discussed above in claim 21.  Further, Che et al. teaches a retention means, a separable portion, and an appendix discussed above.  However, modified Che et al. does not teach a plurality of appendixes, angularly spaced one from the other with respect from the center of separable portion.
For claim 23, Banauch et al. teaches an invention relating to a storage container for storing, freezing and apportioning specimens (Col. 1, lines 5-6), and Banauch et al. teaches a plurality of appendixes (protrusions 13), where Fig. 1 illustrates the protrusions 13 are angularly spaced one from the other with respect to the center from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to further include appendixes (protrusions 13) angularly spaced one from the other with respect to the center of the separable portion (breakpoint 14) as taught by Banauch et al., because Banauch et al. teaches the appendixes (protrusions 13) contribute to breakage at the breakpoint 14 (separable portion) and also prevent the frozen sample from sliding when the container is broken at the breakpoint (Col. 3, lines 2-5).


Claims 24, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. and further in view of US 2014/0157798 A1- Jimenez-Rios et al.
Regarding claim 24, Che et al. teaches the invention discussed above in claim 16.  Further, Che et al. teaches a constraint means (a snap lock mechanism) of the first member (cap assembly) to the second member (container, Para. [0035], lines 64-65).  However, Che et al. does not explicitly teach a bayonet coupling of the first member to the second member.
For claim 24, Jimenez-Rios et al. teaches an invention relating to a device for the cryopreservation and/or vitrification of a biological sample in a freezing medium and more particularly, to a bath suitable for receiving and/or storing a container containing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a bayonet coupling of the first member and second member as taught by Jimenez-Rios et al., because Jimenez-Rios et al. teaches the bayonet twist lock closes the member 80,146 to be securely held in place and also provide a signal to the user that the closure member has been sufficiently screwed into the open end when resistance is felt as the closure is being twisted into place (Para. [0054], lines 7-11), thus ensuring the vial is securely locked.

Regarding claim 27, Che et al. teaches the invention discussed above in claim 16.  However, Che et al. does not teach a container of liquid nitrogen comprising a support for a plurality of devices for freezing adipose tissue.
For claim 27, Jimenez-Rios et al. teaches a cryo bath 4 which is adapted for to receive and retain a cryogenic freezing medium (including, but not limited to liquid nitrogen (Para. [0026], lines 31-32), wherein the cyro bath 4 comprises a rack or organizer 16 for holding and organizing one or more vessels 18 such as such as cryo vials, tubes and/or straws, during cryopreservation and/or vitrification and storage of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a container of liquid nitrogen comprising a support for a plurality of devices for freezing adipose tissue as taught by Jimenez-Rios et al., because Jimenez-Rios et al. teaches the bath 4, 112 is adapted to receive at least one biological sample-containing vessel such as cryo vial 18, 126; while particular examples of a vial are described in detail below, it is contemplated that a vessel or vial having a variety of shapes, sizes and dimensions may be used with the device 2, 112 described herein depending on numerous factors including the particular biological sample being handled, the techniques being performed and the desired outcome or objective (Para. [0037], lines 3-11).

Regarding claim 28, Che et al. teaches the invention discussed above in claim 27.  However, Che et al. does not teach comprising a first support and a second support provided of respective first, second shaped holes, in which are insertable respective devices.
For claim 28, Jimenez-Rios et al. teaches the device 2 comprises a first support (bottom portion 20, Para. [0027], line 18, Figs. 1-3) and a second support (top portion 22, Para. [0027], line 22, Figs. 1-3) respective of the first (bottom portion 20), having second shaped holes (apertures 26, Para. [0027], line 22), in which are insertable respective devices (vial 18, Para. [0027], line 3, Figs. 1-3), which reads on the instant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include comprising a first support and a second support provided of respective first, second shaped holes, in which are insertable respective devices as taught by Jimenez-Rios et al., because Jimenez-Rios et al. teaches, it is contemplated that a vessel or vial having a variety of shapes, sizes and dimensions may be used with the device 2, 112 described herein depending on numerous factors including the particular biological sample being handled, the techniques being performed and the desired outcome or objective (Para. [0037], lines 6-11).

Claim 29: “wherein said second member of said device (1) comprises at least one coupling portion to said first support, said coupling portion (28)4Preliminary Amendment Attorney's Docket No.: F9057-24301/G5903-00505comprising at least one perimeter groove in which the edge of a respective first shaped hole is engageable.”:   Che et al. discloses the cap assembly (first member) is configured to be coupled to the container (second member, Para. [0007], lines 4-5, Figs. 1-2); Che et al. discloses the cap assembly 114 may be coupled to the container 112 by a snap lock mechanism (Para. 0033], lines 3-4), therefore providing at least one perimeter groove in which the edge of a respective first shaped hole is engageable. 





Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. and further in view of JP4882494B2-Katsura et al. (all citations are made to the machine English translation).
Regarding claim 25, Che et al. teaches the invention discussed above in claim 16.  Further, Che et al. teaches a support portion (pipette or tube 70) which comprises an elongated element discussed above.  However, Che et al. does not teach the support portion (pipette or tube 70) is flattened, provide with a given concavity.
For claim 25, Katsura et al. teaches an invention relating to a cryopreservation vial package (Para. [0001], line 1) and Katsura et al. teaches a support portion (fixing device or cane 3, Para. [0015], line 6), where annotated Fig. 4 below illustrates the support portion (fixing device or cane) comprising an elongated portion and provided with given concavity, which reads on the instant claim limitation of the support portion is flattened, provide with a given concavity.


    PNG
    media_image4.png
    404
    596
    media_image4.png
    Greyscale



Regarding claim 26, Che et al. teaches the invention discussed above in claim 16.  Further, Che et al. teaches an elongated element discussed above.  However, Che et al. does not teach the elongated element comprising a plurality of holes suitable for improving the thermal conduction properties thereof.
For claim 26, Katsura et al. teaches an invention relating to a cryopreservation vial package (Para. [0001], line 1) and Katsura et al. teaches a support portion (fixing device or cane 3, Para. [0015], line 6), where annotated Fig. 4 above illustrates the support portion (fixing device or cane) comprising an elongated portion and a plurality of holes, which reads on the instant claim limitation of the elongated element comprising a plurality of holes suitable for improving the thermal conduction properties thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include a support portion (fixing device or cane 3) that is flattened, and provided with a given concavity as taught by Katsura et al., because Katsura et al. teaches the elongated portion of the support portion (fixing deice or cane 3) is for fixing cryopreserved vials (Para. [0021], line 4, Fig. 4).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. and US 2014/0157798 A1- Jimenez-Rios et al., in further view of and US 2016/0174545 A1-Parra et al.
Regarding claim 30, modified Che et al. teaches the invention discussed above in claim 29.  Further, modified Che et al. teaches a grip portion of the first member (cap assembly) and the second member (container) discussed above and said second shaped holes (apertures 26) having the same shape as the second member (different sizes and shapes, Para. [0037], lines 6-8).  However, modified Che et al. does not teach the device having a substantially prismatic shape, with triangular section with rounded vertices, each of said first shaped holes having the same shape as the cross-section of the second member.
For claim 30, Parra et al. teaches an invention relating to the field of devices for the cryopreservation of biological specimens (Para. [0002], lines 1-2) and the cap 102 preferably comprises the same cross-sectional shape as the stick 101, e.g., hexagonal (FIG. 5A), triangular (FIG. 5B), square (FIG. 5C, circular (FIG. 5D), or the like, and roughly equal cross-sectional dimensions (Para. [0022], lines 12-14, Fig. 5B), which reads on the instant claim limitation of the device has a substantially prismatic shape, with triangular section with rounded vertices, each of said first shaped holes having the same shape as the cross-section of the second member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to further include the device having a substantially prismatic shape, with triangular section with rounded 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799